                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF ALABAMA

    UNITED STATES OF AMERICA                                                 AMDENDED JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Supervised Release)

    v.
                                                                                  Case Number: 1:04-CR-00243-001
    ANTONIO DEMARK HAYNES                                                         USM Number: 08927-003
                                                                                  Carlos A. Williams, Esquire
                                                                                  Defendant’s Attorney

THE DEFENDANT: 1
          admitted guilt to violation of standard condition 7 only as set forth in the Petition dated 1/27/2020.
          was found in violation of all condition as set forth in the petition dated 1/27/2020.

The defendant is adjudicated guilty of these violations:

    Violation Number                                         Nature of Violation                                    Violation Ended
         Statutory                                                New Offense                                           1/19/2020
             7                                                     Technical




The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

          The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
          condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                           March 5, 2020
                                                                           Date of Imposition of Judgment

                                                                           /s/Terry F. Moorer
                                                                           Signature of Judge

                                                                           TERRY F. MOORER
                                                                           UNITED STATES DISTRICT JUDGE
                                                                           Name and Title of Judge

                                                                            March 19, 2020
                                                                           Date




1
    Correction made to this section pursuant to Rule 36 of the F.R.Crim.P. due to clerical error.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 2

DEFENDANT:                 ANTONIO DEMARK HAYNES
CASE NUMBER:               1:04-CR-00243-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

TWENTY-FOUR (24) MONTHS.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
